Case 1:20-cv-03107-KLM Document 10 Filed 11/19/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03107

LIGGETT GROUP LLC, VECTOR TOBACCO
INC., and XCALIBER INTERNATIONAL LTD.,
LLC,

Plaintiffs,

v.

STATE OF COLORADO, by and through JARED S.
POLIS, in his official capacity as Governor of
Colorado, PHILIP J. WEISER, in his official capacity
as Attorney General of Colorado, and the
LEGISLATIVE COUNCIL of the COLORADO
GENERAL ASSEMBLY,

Defendants.


              NOTICE OF DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)


        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs and their counsel

hereby give notice that the above-styled action is voluntarily dismissed as against the Legislative

Council of the Colorado General Assembly, without prejudice.
Case 1:20-cv-03107-KLM Document 10 Filed 11/19/20 USDC Colorado Page 2 of 3




                                     KASOWITZ BENSON TORRES LLP

                                     By:       /s/ Marc E. Kasowitz
                                            Marc E. Kasowitz
                                            Daniel R. Benson
                                            Leonard A. Feiwus
                                            Deva Roberts

                                     1633 Broadway
                                     New York, New York 10019
                                     Tel.: (212) 506-1700
                                     Fax: (212) 506-1800
                                     Email: lfeiwus@kasowitz.com

                                     Maria Gorecki
                                     KASOWITZ BENSON TORRES LLP
                                     1400 16th Street
                                     16 Market Square, Suite 400
                                     Denver, CO 80202
                                     Email: mgorecki@kasowitz.com

                                                -and-

                                     Jon Anderson
                                     MAVEN LAW GROUP
                                     1800 Glenarm Place, Suite 950
                                     Denver, CO 80202
                                     Phone: 303-218-7141
                                     Email: janderson@mavenlawgroup.com

                                     Attorneys for Plaintiffs




                                     2
Case 1:20-cv-03107-KLM Document 10 Filed 11/19/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of November 2020 a true and correct copy of the
foregoing was served via CM/ECF and via email, with the recipients’ consent, upon:

Terry Gill, Acting Deputy Attorney General
Office of the Attorney General, Revenue & Utilities Section
Ralph L. Carr Colorado Judicial Center
1300 Broadway, 8th Floor
Denver, Colorado 80203
(720) 508-6356 Direct
(720) 467-0582 Cell
Terry.gill@coag.gov

Russell D. Johnson, Assistant Solicitor General/Sr. AAG
Colorado Department of Law, Revenue & Utilities Section
1300 Broadway, 8th Floor
Denver, Colorado 80203
Phone: (720) 508-6351
russell.johnson@coag.gov

Ben Kapnik, Assistant Attorney General
Colorado Department of Law
1300 Broadway, 8th floor
Denver, Colorado 80203
(720) 508-6369
Ben.kapnik@coag.gov

Maureen Reidy Witt
Holland & Hart LLP
555 Seventeenth St., Suite 3200
Denver, CO 80202
(720) 220-3791
MWitt@hollandhart.com

Sharon Eubanks
Office of Legislative Legal Services
200 E Colfax Ave Rm 091
Denver, CO 80203-1716
(303) 866-2045
Sharon.Eubanks@state.co.us

                                                By:        /s/ Marc E. Kasowitz
                                                            Marc E. Kasowitz




                                               3
